DETAILED ACTION
This is the first Office Action regarding application number 17/509,283, filed on 10/25/2021, and which claims foreign priority to KR 10/2020-0151699, filed on 11/13/2020.
This action is in response to the Applicant’s Response received 09/06/2022.

Election of Restricted Inventions
The Applicant’s election of Group I and Species A5 (claims 1-5) in the reply received on 09/06/2022 is acknowledged. The applicant appears to traverse the requirement and states that examination of all groups and species will not present an undue burden. This is not persuasive because the different groups are drawn to different invention types and the non-elected species contain additional features that require significantly more search and review of prior art references. The applicant also does not explain that the species are obvious variants.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-16 are currently pending.
Claims 6-16 are withdrawn.
Claims 1-5 are examined below.
No claim is allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over ROUX (WO 2016/041986 A1; English machine translation provided) in view of SCHAEPKENS (US 6,743,524) and SASAKI (US 2008/0185036 A1).
Regarding claim 1, ROUX teaches a transparent solar cell, comprising: 
a substrate (substrate 1);
a metal layer formed on the substrate (molybdenum 3); 
a solar cell layer formed on the metal layer (CIGS 4); and 
wherein the solar cell layer and the metal layer include a plurality of holes (layers include holes 7) having a predetermined diameter.

    PNG
    media_image1.png
    202
    556
    media_image1.png
    Greyscale

ROUX does not disclose expressly an adhesive layer formed on the substrate or a coating layer formed on the solar cell layer.
SCHAEPKENS teaches an adhesive layer comprising platinum intended to promote adhesion between a substrate another adjacent layer (col. 6, ll. 16-25).
Skilled artisans would have found obvious the modification of ROUX to include a platinum adhesive layer formed on the substrate as taught by SCHAEPKENS in order to promote adhesion.
SASAKI teaches a coating layer (“anti-reflection coating”) formed on the solar cell layer, formed for reducing light reflection loss (para. 60).
Skilled artisans would have found obvious the modification of ROUX to include an anti-reflective coating layer formed on the solar cell layer as taught by SASAKI to reduce reflection of incoming light.

Regarding claim 2, the combination of ROUX, SCHAEPKENS, and SASAKI teaches or would have suggested the transparent solar cell of claim 1, wherein an electrode pattern or a first electrode layer is formed on the solar cell layer (zinc oxide layers 6, ROUX, para. 14, read on the claimed first electrode layer formed on the solar cell layer).

Regarding claim 3, the combination of ROUX, SCHAEPKENS, and SASAKI teaches or would have suggested the transparent solar cell of claim 2, wherein a second electrode layer is formed on a lower end of the substrate (ROUX explains that additional transparent conductive oxide layers and electrodes may be added for the first layer between the substrate and the solar cell layers, para. 51, in order to have the layers function as electrodes).

Regarding claim 4, the combination of ROUX, SCHAEPKENS, and SASAKI teaches or would have suggested the transparent solar cell of claim 1, wherein the adhesive layer is formed of platinum or gold (SCHAEPKENS teaches an adhesive layer comprising platinum).

Regarding claim 5, the combination of ROUX, SCHAEPKENS, and SASAKI teaches or would have suggested the transparent solar cell of claim 1, wherein the substrate has flexible characteristics (ROUX describes that the substrates may be flexible, para. 8).

Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721